Mr. Presiding Justice Philbriok delivered the opinion of the court. 4. Insurance, § 613*—burden of proving cause of death. In an action for accident insurance, the burden of proof is on the plaintiff to show by a preponderance of all the evidence in the case that deceased came to his death as averred in the declaration, but where the plaintiff by its evidence makes a prima facie case the burden is on the defendant to rebut the same in accordance with his pleas. 5. Insurance, § 697*—when instruction as to burden of proving cause of death not erroneous. In an action for accident insurance, instructions as to the burden of proving cause of death held not to place the burden on defendant to prove by a preponderance of the evidence that deceased came to his death by reason of natural causes, in order to defeat recovery.